Dismissed and Memorandum Opinion filed September 4, 2008







Dismissed
and Memorandum Opinion filed September 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00867-CV
____________
 
SYLVIA COMERFORD, Appellant
 
V.
 
FIRST HORIZON HOME LOAN CORP., Appellee
 
 

 
On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 897462
 

 
M E M O R
A N D U M  O  P I N I O N
This is
an appeal from a judgment signed September 24, 2007.  The clerk=s record was filed on October 19,
2007.  The reporter=s record was filed June 4, 2008.  Appellant=s brief was due July 7, 2008, but it
was not filed.  No motion for extension of time was filed.




On July
24, 2008, this Court issued an order stating that unless appellant submitted
her brief, together with a motion reasonably explaining why the brief was late,
on or before August 22, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 4, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.